DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
     Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
     The originally filed drawings were received on 11/9/19.  These drawings are acceptable.

Specification
     The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  Examples of such errors are set forth below.
     The disclosure is objected to because of the following informalities: 
Page 21, line 5- ‘510’ should read ‘210’.  
Appropriate correction is required.

Claim Objections
     Claims 1-17 are objected to because of the following informalities:  
Claim 1 recites the limitation "the size" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the position" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-11 are dependent on Claim 1, and hence inherit the deficiencies of Claim 1.
Claim 2 recites the limitation "the opposite" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the complete, contiguous group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the size" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the position" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claims 13-17 are dependent on Claim 12, and hence inherit the deficiencies of Claim 12. 
Appropriate correction is required.

Allowable Subject Matter
     Claims 1, 12 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
     Claims 2-11, 13-17 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication US 2021/0055691 A1 to Wengierow et al.
U.S. Patent No. 10571862 to Alon-Braitbart et al.
     This application is in condition for allowance except for the following formal matters: 
See Section 5 above regarding informalities with the specification.
See Section 6 above regarding informalities with the claims.
     Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
     A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
6/17/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872